250 S.W.3d 830 (2008)
George M. KITCHEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68407.
Missouri Court of Appeals, Western District.
April 29, 2008.
Ruth Sanders, Kansas City, MO, for appellant.
Richard A. Starnes, Jefferson City, MO, for respondent.
Before HOWARD, C.J., and LOWENSTEIN and NEWTON, JJ.

Order
PER CURIAM.
George Kitchen appeals the denial of his Rule 29.15 motion for ineffective assistance of counsel. Kitchen argues that his trial counsel was ineffective for failing to request a mistrial based on juror misconduct. The motion court found that based on the trial attorney's testimony at the evidentiary hearing, the decision not to ask for a *831 mistrial was part of a reasonable trial strategy. The judgment of the motion court is affirmed.
Rule 84.16(b).